Exhibit (24) POWER OF ATTORNEY I, the undersigned, appoint Lorrie Scott or, in her absence or inability to act, Michael J. Covey or Jerald W. Richards, my attorney‑in‑factfor me and in my name, place and stead to execute for me on my behalf in my capacity as a Director of Potlatch Corporation, the Annual Report on Form 10-K of Potlatch Corporation for the fiscal year ended December 31, 2016 to be filed with the Securities and Exchange Commission under the Securities Exchange Act of 1934, and any and all amendments thereto, hereby ratifying, approving and confirming all that any such attorney‑in‑factmay do by virtue of this Power of Attorney.
